DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2019.
Status of claims in the instant application:
Claims 1-14 are pending.
Priority
The instant application claims benefit of “62/686,591 filed on 06/18/2018”.
Drawings
The drawings filed on 06/14/2019 are objected to because:
	Labels on the drawings are not legible. For example, annotations next to item 106, 104 in Figures 1A-1C are not clear. Applicant is requested to check all the labels/markers/identifiers for all the elements of all the drawing pages.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The abstract of the disclosure is objected to because:
Abstract contains abbreviation “P2P”, without providing the full name of the term.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
	Claim 9 recites:
“… a user verification module operable to identify whether the user has elected to opt in  ...”
“… a permissions module operable to ascertain a set of permissions …”
“…a communications module operable to transmit the transaction information to the distributed computing system …”
Claim 10 recites:
“… the communications module is configured to receive a key for the user
Claim 11 recites:
	“… the communications module is configured to transmit …”
Claim 12 recites:
	“… the communications module is configured to receive …”
Claim 13 recites:
	“… the communications module is configured to transmit …”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“Para [0012]: Another aspect of the invention relates to a system for recording a transaction between a user and a transaction system on a distributed ledger maintained by a distributed computing system. The system includes a user verification module operable to identify whether the user has elected to opt in; a permissions module operable to ascertain a set of permissions associated with the transaction information, and apply the set of permissions to filter the transaction information prior to communicating it to the distributed computing system; and a communications module operable to transmit the transaction information to the distributed computing system for validation and entry on the distributed ledger maintained by the distributed computing system.
Para [0013]: In certain embodiments the communications module is configured to receive a key for the user where the user has opted in, and transmit the transaction information and key to the distributed computing system for validation and entry on the distributed ledger. In the case where the user has not opted in, the communications module is configured to receive device information associated with the transaction, and transmit the transaction information and the device information to the distributed computing system for validation and entry on the distributed ledger. The distributed ledger may be a blockchain. Where the distributed ledger is a blockchain, the communication module is operable to transmit the transaction information by generating a block with the transaction information and the key or the device information, and broadcasting the block to the distributed computing system. The device information recorded with the transactions may be used to locate records of past 
Para [0057]: Particular embodiments of the invention may be implemented by blockchain technology which is operated over a peer-to-peer (P2P) network that is used to support a distributed ledger to record transactions between Internet users (e.g. the "customers", "consumers" or "clients") and Internet websites (e.g. "advertisers" or "merchants"). Blockchain technology is used for the storage and retrieval of activities comprising internet browsing, searches, viewing, interaction (such as commenting, liking, posting, sharing or other social media engagement), purchasing activity and other transactions between the users and websites (individually a "transaction", and collectively, the "transactions"). FIG. 2 shows a distributed computing system 110 which may be used to provide the distributed ledger for recording these transactions. Distributed computing system 110 comprises a P2P network of a plurality of nodes 112. Nodes 112 are configured to communicate with each other over a communication network 108. While only a few representative nodes 112A, 112B and 112C are illustrated in FIG. 2, it should be understood that any number of nodes 112 may be interconnected to form distributed computing system 110, and the number of nodes N in the P2P network can fluctuate as nodes 112 are added or removed. Each node 112 may be any device that is capable of processing data. Nodes 112 may include, for example, desktop or laptop computers, or specialized processors including graphics processing units (GPU), field programmable gate array (FPGAs) and application specific integrated circuits (ASICs). Nodes 112 may also include mobile devices, Internet of Things (IoT) devices or home appliances, set-top boxes, smartphones, tablets and smart watches, or any other cellular-enabled, WiFi-enabled, or Bluetooth-enabled device which is capable of processing data and is operable to connect with the network 108.
Para [0060]: In particular embodiments, each of user devices 106, server systems 116 and nodes 112 are operable to execute instructions provided by relevant modules of a blockchain software application. A local copy of the blockchain software application may be stored in program memory of the user devices 106, server systems 116 and nodes 112. Alternately, all or at least part of the functions of the blockchain application may be made accessible to one or more of the user devices 106, server systems 116 and nodes 112 through a VPN (virtual private network) connection, remote desktop connection, a cloud, Software as a Service (SaaS) delivery, and the like. In a blockchain system, records of transactions are stored as blocks. The blockchain is organized so that entries can only be appended to the blockchain. The blockchain software application enables the user device 106 or server system 116 to generate a record of the transaction in the form of a block, and broadcast it to the P2P network (distributed computing system 110) through network 108. Each of the nodes 112 receives the broadcast, and executes instructions provided by the blockchain software application to validate the record. If consensus among the nodes 112 is reached, each node 112 appends the record to its own copy of the blockchain ledger.”
Examiner considers that various modules in the claimed invention, as identified previously, are software application[s] (algorithm[s]) executing on hardware elements performing the recited functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 5, 6 and 9 recite, “… user … opt[ted] in …”. It’s not clear from the claim language as what the user is opting into or not. Therefore the claim language is ambiguous and indefinite. Hence claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Appropriate correction required.
Note: For examination purpose it’s interpreted that user is opting (or not opting) into a “blockchain mining service”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2018/0109541 A1 to Gleichauf et al. (hereinafter “Gleichauf”) in view of Pub. No.: US 2019/0372770 A1 to Xu et al. (hereinafter “Xu”; with priority date from provisional application 62/680258).
Regarding Claim 1. Gleichauf discloses A method for recording a transaction between a user and a transaction system (Gleichauf: Abstract, FIG. 1-3), the method comprising:
receiving transaction information for the transaction from the transaction 5system (Gleichauf, Para [0041], FIG. 3: … Example process 300 may, for example, begin at operation 302 and may proceed to operation 304 at which an MSP may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes, such as part of a candidate block (e.g., block N), referenced at 306 …);
identifying whether the user has elected to opt in (Gleichauf, Para [0036], FIG. 2: … At operation 206, a customer of an MSP may, for example, be asked to opt-in to a mining service, such as via any suitable approach and/or feature, such as an on-screen feature (e.g., digital button, bar, etc.) displayed in an application window of an associated mobile device, just to illustrate one possible implementation. For example, to opt-in, a user may touch or click on a corresponding on-screen button or bar (e.g., "Opt-In to Mining Service," etc.), at which point process 200 may proceed to operation 210 for a mining application download, discussed below. Optionally or alternatively, a customer may, for example, communicate with in-store personnel, which may utilize an internal MSP-related system, such as an OSS, etc. to enroll the customer into a mining service …; Examiner’s Interpretation: the “Yes” branch at block 206 of FIG. 2 is treated as user electing to opt in ….);
where the user has opted in (Gleichauf, Para [0036], FIG. 2: … to opt-in, a user may touch or click on a corresponding on-screen button or bar (e.g., "Opt-In to Mining Service," etc.), at which point process 200 may proceed to operation 210 for a mining application download, discussed below …), [receiving an assigned key for the user], and transmitting the transaction information and the key to a distributed computing system for validation and entry on a distributed ledger maintained by the distributed computing 10system (Gleichauf, Para [0021, 0025, 0034, 0041, 0046-0047], FIG. 2-3: … Thus, as will be described in greater detail below, in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) … MSP 102 may comprise, for example, an OSS, referenced at 110, which may include and/or be associated with one or more databases or like repositories comprising one or more records of mobile devices 104, 106, 108, etc. For example, one or more records may comprise standardized identifiers and/or keys, such as an International Mobile Subscriber Identity (IMSI) … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions … Blockchain 312 may, for example, be employed, in whole or in part, to track a flow of corresponding (e.g., external, etc.) transactions. In at least one implementation, there may be a separate sidechain for a particular transaction processor that may track transactions specific to its customers, processes, operations, etc. As was indicated, at times, suitable transaction and/or blockchain-related information, such as customer identities, mobile device identities, etc. may, for example, be encrypted via any suitable approach (e.g., homomorphic encryption, etc.), such that applicable miners may perform one or more operations on encrypted information without gaining access to and/or revealing particular details … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions …; Examiner notes that IMSI is specific to a user and is considered the user key …); and
where the user has not opted in, receiving device information associated with the transaction (Gleichauf, Para [0036, 0021], FIG. 2: … If, however, a customer chooses not to enroll into a mining service, the customer may decline such an offer also via any suitable approach and/or feature (e.g., click or touch "Decline," etc., communicate to an in-store personnel, etc.) and may subsequently enter a general customer pool for an MSP, as referenced generally at 208, that uses typical wireless or like services (e.g., voice, data, advertisement, etc.) … in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) …), and transmitting the transaction information and the device information to the distributed computing system for validation and entry on the distributed ledger (Gleichauf, Para [0021, 0025, 0034, 0041, 0046-0047], FIG. 2-3: … one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI), or the like, an MSP may be capable of certifying computational capabilities of its mobile devices… Example process 300 may, for example, begin at operation 302 and may proceed to operation 304 at which an MSP may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes, such as part of a candidate block (e.g., block N), referenced at 306 … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions … Blockchain 312 may, for example, be employed, in whole or in part, to track a flow of corresponding (e.g., external, etc.) transactions. In at least one implementation, there may be a separate sidechain for a particular transaction processor that may track transactions specific to its customers, processes, operations, etc. As was indicated, at times, suitable transaction and/or blockchain-related information, such as customer identities, mobile device identities, etc. may, for example, be encrypted via any suitable approach (e.g., homomorphic encryption, etc.), such that applicable miners may perform one or more operations on encrypted information without gaining access to and/or revealing particular details …; Examiner’s Interpretation: the “No” branch at block 206 of FIG. 2 is treated as user electing to not opt in …);.
However, Gleichauf does not explicitly teach, but Xu from same or similar field of endeavor teaches:
“receiving an assigned key for the user (Xu, FIG. 10, Para [0041, 0035] of Prov. Application: … The user is then issued private and public keys for managing the personal data information. The user can store the keys in the personal wallet or QR codes. The user can view the campaign requirements and input the personal data to opt-in for the campaign. The private key is used to encrypt the data inputted by the user, and the opt-in transaction is stored in the Blockchain. If the user has already used the system for other campaigns, he/she can also view campaign information for those campaigns at the same website … The data model as depicted in FIG. 3 also includes User Device / Wallet, which contains private key and public key associated with the User. The Private Key is used to encrypt the personal attributes stored in the off-chain Personal Databases. The Private Key is stored only at the user device side. Because the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu into the  Gleichauf because it discloses that, “the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key (Xu, Para [0035] of the provisional application)”.
Regarding Claim 2. The combination of Gleichauf-Xu discloses the method of claim 1, Gleichauf further discloses, “wherein the distributed ledger is a blockchain (Gleichauf, Para [0047, 0055]: … a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1) … Depending on an implementation, one or more electronic communications regarding a validation of a block of on-line transactions for a blockchain may, for example, be implemented via any suitable communications network. For example, one or more electronic communications may be implemented via a peer-to-peer-type network, a cellular network, a distributed network, a decentralized network, a wireless communications network, a wired communications network, or the like, or any combination thereof …), and Xu further discloses, “15transmitting the transaction information and the key to a distributed computing system comprises generating a block with the transaction information and the key, and broadcasting the block to the distributed computing system (Xu, FIG. 10, Para [0041, 0035] of Prov. Application: … The user is then issued private and public keys for managing the personal data information. The user can store the keys in the personal wallet or QR codes. The user can view the campaign requirements and input the personal data to opt-in for the campaign. The private key is used to encrypt the data inputted by the user, and the opt-in transaction is stored in the Blockchain. If the user has already used the system for other campaigns, he/she can also view campaign information for those campaigns at the same website … The data model as depicted in FIG. 3 also includes User Device / Wallet, which contains private key and public key associated with the User. The Private Key is used to encrypt the personal attributes stored in the off-chain Personal Databases. The Private Key is stored only at the user device side. Because the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key …).
The motivation to combine Xu remains same as in claim 1.
Regarding Claim 3. The combination of Gleichauf-Xu discloses the method of claim 1, Gleichauf discloses, “wherein the distributed ledger is a blockchain (Gleichauf, Para [0047, 0055]: … a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1) …), and transmitting the transaction information Gleichauf, Para [0021]: Thus, as will be described in greater detail below, in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI), or the like, an MSP may be capable of certifying computational capabilities of its mobile devices and/or proving that a particular mobile device is not an ASIC-accelerated miner with an unfair advantage).”
Regarding Claim 4. The combination of Gleichauf-Xu discloses the method of claim 2, Gleichauf discloses, “wherein transmitting the transaction information and the device information to a distributed computing system comprises generating a block with 22the transaction information and the device information, and broadcasting the block to the distributed computing system (Gleichauf, Para [0041]: … Example process 300 may, for example, begin at operation 302 and may proceed to operation 304 at which an MSP may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes, such as part of a candidate block (e.g., block N), referenced at 306. In his context, "candidate" block refers to a block that comprises on-line transactions but does not yet contain a valid proof of work. These on-line transactions may be assembled or aggregated into candidate block 306 by an MSP, appropriate mining node, or any other suitable party, or any combination thereof using one or more appropriate techniques. As discussed herein, at times, verification of transactions may include, for example, one or more nodes verifying that a transfer of assets matches balances, identities for both parties on an individual transaction basis, or the like. Here, a transaction fee may, for example, be paid, at least in part, to validating nodes and may be rolled up into a set of transactions that form a block …).”
Regarding Claim 108. The combination of Gleichauf-Xu discloses the method of claim 1, Gleichauf further discloses, “comprising obtaining a set of permissions associated with the transaction information, and applying the set of permissions to filter the transaction information prior to transmitting it to the distributed computing system (Gleichauf, Para [0052]: … according to an implementation, mining nodes may, for example, be capable of validating a block of on-line transactions for a blockchain, which may comprise a public blockchain, a private blockchain, or any combination thereof. In this context, "public" blockchain refers to a blockchain with an unrestricted and/or permissionless access, and "private" blockchain refers to a blockchain with a restricted and/or permissioned access. Access may, for example, be restricted and/or permissioned with respect to one or more blockchain-related aspects, such as blockchain viewing, block recording, block aggregation, block validation, transaction verification, transaction propagation, consensus and/or participation, or the like …).”
Regarding Claim 9. Gleichauf discloses A system for recording a transaction between a user and a transaction system on a distributed ledger maintained by a distributed computing system (Gleichauf: Abstract, FIG. 1, FIG. 3), the system 15comprising:
a [user verification] module operable to identify whether the user has elected to opt in (Gleichauf, Para [0036], FIG. 2: … At operation 206, a customer of an MSP may, for example, be asked to opt-in to a mining service, such as via any suitable approach and/or feature, such as an on-screen feature (e.g., digital button, bar, etc.) displayed in an application window of an associated mobile device, just to illustrate one possible implementation. For example, to opt-in, a user may touch or click on a corresponding on-screen button or bar (e.g., "Opt-In to Mining Service," etc.), at which point process 200 may proceed to operation 210 for a mining application download, discussed below. Optionally or alternatively, a customer may, for example, communicate with in-store personnel, which may utilize an internal MSP-related system, such as an OSS, etc. to enroll the customer into a mining service …; Examiner’s Interpretation: the “Yes” branch at block 206 of FIG. 2 is treated as user electing to opt in ….);
a permissions module operable to ascertain a set of permissions associated with the transaction information, and apply the set of permissions to filter the transaction 20information prior to communicating it to the distributed computing system (Gleichauf, Para [0052]: … according to an implementation, mining nodes may, for example, be capable of validating a block of on-line transactions for a blockchain, which may comprise a public blockchain, a private blockchain, or any combination thereof. In this context, "public" blockchain refers to a blockchain with an unrestricted and/or permissionless access, and "private" blockchain refers to a blockchain with a restricted and/or permissioned access. Access may, for example, be restricted and/or permissioned with respect to one or more blockchain-related aspects, such as blockchain viewing, block recording, block aggregation, block validation, transaction verification, transaction propagation, consensus and/or participation, or the like …); and
a communications module operable to transmit the transaction information to the distributed computing system for validation and entry on the distributed ledger maintained by the distributed computing system (Gleichauf, Para [0099, 0021, 0025, 0034, 0041, 0046-0047], FIG. 2-3: … a communication interface 530, for example, communicating electronically with a plurality of nodes on a network regarding a validation of a block of on-line transactions for a blockchain, at least some of the plurality of nodes comprising at least one of the … Thus, as will be described in greater detail below, in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) … MSP 102 may comprise, for example, an OSS, referenced at 110, which may include and/or be associated with one or more databases or like repositories comprising one or more records of mobile devices 104, 106, 108, etc. For example, one or more records may comprise standardized identifiers and/or keys, such as an International Mobile Subscriber Identity (IMSI) … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions … Blockchain 312 may, for example, be employed, in whole or in part, to track a flow of corresponding (e.g., external, etc.) transactions. In at least one implementation, there may be a separate sidechain for a particular transaction processor that may track transactions specific to its customers, processes, operations, etc. As was indicated, at times, suitable transaction and/or blockchain-related information, such as customer identities, mobile device identities, etc. may, for example, be encrypted via any suitable approach (e.g., homomorphic encryption, etc.), such that applicable miners may perform one or more operations on encrypted information without gaining access to and/or revealing particular details … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions …).
Gleichauf does not explicitly teach, but Xu from same or similar field of endeavor teaches:
“a user verification module (Xu, FIG. 3-4, 9; Para [0034, 0040] of Prov. Application: … consent ledger 312/432 of FIG. 3-4 … The exemplary Blockchain Network as shown in the embodiment of FIG. 3 includes Consent Ledger, which keeps most current opt-in and opt-out consents associated with the user and the enterprise campaign, while the blockchain nodes contain the Consent Transactions and the Campaign Transactions. The Consent Transactions node includes detailed information pertaining to the consent, such as consent type. The information contained in the Consent Transactions node can be used to update and verify the Consent Ledger, thereby forming a unique and auditable trial for consent history. No personal attributes are included in the Consent Ledger and Consent Transactions fields. The Campaign Transactions node includes messages delivered to the opt-in users, which can also be used as auditable record to show the consent evidences and the message history …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu into the teachings of Gleichauf because it discloses that, “the information contained in the Consent Transactions node can be used to update and verify the Consent Ledger, thereby forming a unique and auditable trial for consent history. No personal attributes are included in the Consent Ledger and Consent Transactions fields. The Campaign Transactions node includes messages delivered to the opt-in users, which can also be used as auditable record to show the consent evidences and the message history (Xu, Para [0034] of the provisional application)”.
Regarding Claim 10. The combination of Gleichauf-Xu discloses the system of claim 9, Xu further discloses, “wherein the communications module is configured to receive a key for the user (Xu, FIG. 10, Para [0041, 0035] of Prov. Application: … The user is then issued private and public keys for managing the personal data information. The user can store the keys in the personal wallet or QR codes. The user can view the campaign requirements and input the personal data to opt-in for the campaign. The private key is used to encrypt the data inputted by the user, and the opt-in transaction is stored in the Blockchain. If the user has already used the system for other campaigns, he/she can also view campaign information for those campaigns at the same website … The data model as depicted in FIG. 3 also includes User Device / Wallet, which contains private key and public key associated with the User. The Private Key is used to encrypt the personal attributes stored in the off-chain Personal Databases. The Private Key is stored only at the user device side. Because the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key …), and transmit the transaction information and key to the distributed computing system for validation and entry on the distributed ledger (Gleichauf, Para [0021, 0025, 0034, 0041, 0046-0047], FIG. 2-3: … in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) … MSP 102 may comprise, for example, an OSS, referenced at 110, which may include and/or be associated with one or more databases or like repositories comprising one or more records of mobile devices 104, 106, 108, etc. For example, one or more records may comprise standardized identifiers and/or keys, such as an International Mobile Subscriber Identity (IMSI) … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions … Blockchain 312 may, for example, be employed, in whole or in part, to track a flow of corresponding (e.g., external, etc.) transactions. In at least one implementation, there may be a separate sidechain for a particular transaction processor that may track transactions specific to its customers, processes, operations, etc. As was indicated, at times, suitable transaction and/or blockchain-related information, such as customer identities, mobile device identities, etc. may, for example, be encrypted via any suitable approach (e.g., homomorphic encryption, etc.), such that applicable miners may perform one or more operations on encrypted information without gaining access to and/or revealing particular details … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions …; Examiner notes that IMSI is specific to a user and is considered the user key …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the teachings of Xu because it discloses that, “the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key (Xu, Para [0035] of the provisional application)”.
Regarding Claim 11. The combination of Gleichauf-Xu discloses the system of claim 10 wherein the distributed ledger comprises a blockchain (Gleichauf, Para [0047, 0055]: … a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1) … Depending on an implementation, one or more electronic communications regarding a validation of a block of on-line transactions for a blockchain may, for example, be implemented via any suitable communications network. For example, one or more electronic communications may be implemented via a peer-to-peer-type network, a cellular network, a distributed network, a decentralized network, a wireless communications network, a wired communications network, or the like, or any combination thereof … ) and 5the communications module is configured to transmit the transaction information and the key to the distributed computing system by generating a block with the transaction information and the key, and broadcasting the block to the distributed computing system Xu, FIG. 10, Para [0041, 0035] of Prov. Application: … The user is then issued private and public keys for managing the personal data information. The user can store the keys in the personal wallet or QR codes. The user can view the campaign requirements and input the personal data to opt-in for the campaign. The private key is used to encrypt the data inputted by the user, and the opt-in transaction is stored in the Blockchain. If the user has already used the system for other campaigns, he/she can also view campaign information for those campaigns at the same website … The data model as depicted in FIG. 3 also includes User Device / Wallet, which contains private key and public key associated with the User. The Private Key is used to encrypt the personal attributes stored in the off-chain Personal Databases. The Private Key is stored only at the user device side. Because the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key …).
The motivation to further combine Xu remains same as in claim 10.
Regarding Claim 12. The combination of Gleichauf-Xu discloses the system of claim 9, Gleichauf further discloses, “wherein the communications module is configured Gleichauf, Para [0036, 0021], FIG. 2: … in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI) …), and transmit the transaction information and the device information to the distributed computing system for validation and entry on the distributed ledger (Gleichauf, Para [0021, 0025, 0034, 0041, 0046-0047], FIG. 2-3: … one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI), or the like, an MSP may be capable of certifying computational capabilities of its mobile devices… Example process 300 may, for example, begin at operation 302 and may proceed to operation 304 at which an MSP may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes, such as part of a candidate block (e.g., block N), referenced at 306 … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions … Blockchain 312 may, for example, be employed, in whole or in part, to track a flow of corresponding (e.g., external, etc.) transactions. In at least one implementation, there may be a separate sidechain for a particular transaction processor that may track transactions specific to its customers, processes, operations, etc. As was indicated, at times, suitable transaction and/or blockchain-related information, such as customer identities, mobile device identities, etc. may, for example, be encrypted via any suitable approach (e.g., homomorphic encryption, etc.), such that applicable miners may perform one or more operations on encrypted information without gaining access to and/or revealing particular details … … once a miner has completed verification of candidate block 318, it may be added to an internal blockchain of an MSP, referenced at 322, which may comprise a sidechain having validated reward and/or fee-related transactions …).”
Regarding Claim 13. The combination of Gleichauf-Xu discloses the system of claim 12, Gleichauf further discloses “wherein the distributed ledger comprises a blockchain (Gleichauf, Para [0047, 0055]: … a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1) …) and the communications module is configured to transmit the transaction information and 15the device information to the distributed computing system by generating a block with the transaction information and the device information, and broadcasting the block to the distributed computing system (Gleichauf, Para [0021]: Thus, as will be described in greater detail below, in an implementation, one or more blocks of on-line transactions may, for example, be validated, at least in part, via finding valid proof of work while using idle cycles of processing units of network-connected mobile devices registered with one or more mobile service providers (MSPs). Here, mobile device-related records may be used, at least in part, to address lack of trustworthiness or like issues discussed above, such as via associated unique identities, for example, indicative of mobile devices' computational capabilities. More specifically, based, at least in part, on one or more identifiers, such as an International Mobile Equipment Identity (IMEI), an International Mobile Subscriber Identity (IMSI), or the like, an MSP may be capable of certifying computational capabilities of its mobile devices and/or proving that a particular mobile device is not an ASIC-accelerated miner with an unfair advantage).”
Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2018/0109541 A1 to Gleichauf et al. (hereinafter “Gleichauf”) in view of Pub. No.: US 2019/0372770 A1 to Xu et al. (hereinafter “Xu”; with priority date from , as applied to claim 3 above, and further in view of Pub. No.: US 2018/0144050 A1 to Whillock et al. (hereinafter “Whillock”).
Regarding Claim 5. The combination of Gleichauf-Xu discloses the method of claim 3, however it does not explicitly teach, but Whillock from same or similar field of endeavor teaches, “comprising, where the user has not elected to opt in, using the device information to locate records of past transactions by the user on the distributed 5ledger (Whillock, Abstract, Para [0082, 0085]: … The disclosure describes systems and methods of limiting access to data that is commonly held, such as by a data cooperative. Certain embodiments involve providing a filter system that receives a record with user device identifiers, and uses the received record to create or modify a filter that is associated with a participant system. The filter system creates a filter key based on a device identifier from the record and assigns the filter key to the associated filter. The filter is applied to a data source including one or more stored device identifiers, and a determination is made whether the stored device identifiers are linked to the filter key. In some embodiments, determining a link is based on characteristics of the stored device identifiers, or on user indications (e.g., "opt-out" preferences), or both. The linked device identifiers are provided to the participant system … the first or second participants could provide to the filtering system data records that include information related to the user devices … the filtering system 680 determines that filter keys 612 and 622 are based on the identifier for computing device 632, filter keys 614 and 624 are based on the identifier for computing device 634, filter key 626 is based on the identifier for computing device 636, and filter key 628 is based on the identifier for computing device 638 …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Whillock into the combined teachings of Gleichauf-Xu because it discloses that, “A participant may join a data cooperative in order to increase the participant's knowledge about its customer base, or to increase its knowledge about potential customers. In return, the data cooperative may receive some or all of the participant's collected data assets (Whillock, Para [0002])”.
Regarding Claim 6. The combination of Gleichauf-Xu-Whillock discloses the method of claim 5 comprising, Xu further discloses, “assigning a key to the user, upon the user electing to opt in (Xu, FIG. 10, Para [0041] of Prov. Application: … FIG. 10 illustrates an exemplary user registration and consent confirmation process of the invention … The user is then issued private and public keys …).”
The motivation to combine Xu remains same as in claim 1.
Regarding Claim 7. The combination of Gleichauf-Xu-Whillock discloses the method of claim 6 comprising, Xu further discloses, “associating the located records of past transactions with the assigned key of the user (Xu, Para [0034-0035] of Prov. Application: The block diagram of FIG. 3 schematically depicts data models related to the campaign, consent attributes and transactions stored in off-chain and blockchain distributed ledger. The exemplary off-chain database includes a first database to host the Campaign Attributes data records and a second database to host the Personal attributes data records. The exemplary Blockchain Network as shown in the embodiment of FIG. 3 includes Consent Ledger, which keeps most current opt-in and opt-out consents associated with the user and the enterprise campaign, while the blockchain nodes contain the Consent Transactions and the Campaign Transactions. The Consent Transactions node includes detailed information pertaining to the consent, such as consent type. The information contained in the Consent Transactions node can be used to update and verify the Consent Ledge, thereby forming a unique and auditable trial for consent history. No personal attributes are included in the Consent Ledger and Consent Transactions fields. The Campaign Transactions node includes messages delivered to the opt-in users, which can also be used as auditable record to show the consent evidences and the message history … The data model as depicted in FIG. 3 also includes User Device / Wallet, which contains private key and Public key associated with the User. The Private Key is used to encrypt the personal attributes stored in the off-chain Personal Databases. The Private Key is stored only at the user device side. Because the encrypted data stored in the off-chain Personal Databases for the particular user cannot be changed, the invention ensures the authenticity of the data. Third parties who need to access the user’s personal information must use the user’s Public Key …).”
The motivation to further combine Xu remains same as in claim 1.
Regarding Claim 14. The combination of Gleichauf-Xu discloses the system of claim 12, however it does not explicitly teach, but Whillock from same or similar field of endeavor teaches, “comprising using the device information to locate records of past Whillock, Abstract, Para [0082, 0085]: … The disclosure describes systems and methods of limiting access to data that is commonly held, such as by a data cooperative. Certain embodiments involve providing a filter system that receives a record with user device identifiers, and uses the received record to create or modify a filter that is associated with a participant system. The filter system creates a filter key based on a device identifier from the record and assigns the filter key to the associated filter. The filter is applied to a data source including one or more stored device identifiers, and a determination is made whether the stored device identifiers are linked to the filter key. In some embodiments, determining a link is based on characteristics of the stored device identifiers, or on user indications (e.g., "opt-out" preferences), or both. The linked device identifiers are provided to the participant system … the first or second participants could provide to the filtering system data records that include information related to the user devices … the filtering system 680 determines that filter keys 612 and 622 are based on the identifier for computing device 632, filter keys 614 and 624 are based on the identifier for computing device 634, filter key 626 is based on the identifier for computing device 636, and filter key 628 is based on the identifier for computing device 638 …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Whillock into the combined teachings of Gleichauf-Xu because it discloses that, “A participant may join a data cooperative in order to increase the participant's knowledge about its customer base, or to increase its knowledge about potential customers. In return, the data cooperative may receive some or all of the participant's collected data assets (Whillock, Para [0002])”.
Pertinent Prior Arts: The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
US-PGPUB 20190028277 A1 (Jayachandran et al.): This discloses storing a user profile in a blockchain by an authorized member of the blockchain, receiving a request by another authorized member of the blockchain to access the user profile, identifying the request for the user profile is from the another authorized member of the blockchain, creating a signed message that includes consent to share the user profile with the another authorized member of the blockchain, and transmitting the signed message to the another authorized member of the blockchain, and wherein an exchange of the user profile between the blockchain members is performed without revealing blockchain member identities of the authorized member of the blockchain and the another authorized member of the blockchain to any of the blockchain members.
US-PGPUB 20120254320 A1 (Dove et al.): This discloses an information management system is described herein which maintains collected information that pertains to users, received from one or more data sources. The information management system also maintains a store of consent information. The consent information describes, for each user, at least one permission rule (established by the user) which enables at least one data consumer to receive at least part of the collected information for that user. Upon the occurrence of a triggering event, an information distribution module operates by distributing identified part(s) of the collected information 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434